Citation Nr: 1030251	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for heart disability (claimed 
as a residual of rheumatic fever).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to July 1956, 
and from December 1956 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the Veteran's claim for service connection for 
residuals of rheumatic fever with heart murmur.  

In December 2008, the Veteran appeared at a videoconference 
hearing at the Muskogee RO before the undersigned.  A transcript 
has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case was remanded by the Board in March 2009 for further 
development, at which time the AMC/RO was instructed to obtain 
the Veteran's VA treatment records dated subsequent to May 2007 
and ask the Veteran to identify any healthcare providers who have 
treated him since service discharge.  The Board is satisfied that 
the RO and AMC have substantially complied with these remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146- 47 (1999).

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for a heart murmur, which he 
contends is the result of rheumatic fever that he developed 
during service.  

As an initial matter, the Board notes that the only clinical 
"abnormality" noted during the Veteran's February 1956 service 
enlistment examination was of several tattoos.  There was no 
indication of any heart problems or rheumatic fever.  Similarly, 
on the accompanying medical history report, the Veteran noted 
that he did not have, and never had, rheumatic fever, shortness 
of breath or pain or pressure in the chest.  A review of his 
service treatment records, however, indicates that on May 2, 
1956, he was admitted to the Unites States Naval Hospital in 
Bainbridge, Maryland, with a diagnosis of acute rheumatic fever.  
The record reveals that upon admission, he complained of 
soreness, redness and swelling of his left ankle for several days 
prior to admission.  Upon physical examination, he was found to 
have a 104.4 degree temperature, and his left ankle was red, 
swollen and very tender upon manipulation.  The remainder of the 
physical examination, including an electrocardiogram (EKG), was 
within normal limits.  The Veteran was placed on bed rest and 
given daily doses of penicillin.  By the fifth day, he was 
relatively asymptomatic, and a physical examination revealed 
normal findings.  The record indicates that by May 9, 1956, he 
was no longer receiving therapeutic treatment.  At this time, his 
diagnosis was changed from rheumatic fever to cellulitis without 
lymphangitis, left ankle.  On May 11, he was released to active 
duty.  His July 1956 service discharge examination indicated no 
abnormalities other than tattoos.  

The Veteran's claims folder also contains VA treatment records 
dated from August 2005 to December 2008.  Significantly, a 
September 2007 treatment note revealed that examination of the 
heart showed left subclavian bruit and a grade I systolic 
ejection murmur.  In addition, the Veteran was afforded a 
cardiology stress test by the VA in December 2008.  The stress 
test report summarized his recent medical history, to include a 
history of coronary artery disease, a myocardial infarction in 
1991, a coronary artery bypass in 1991, and two stents inserted 
in approximately 2004.  He was evaluated by his primary care 
physician in October 2008, at which time he complained of sharp 
pain in his left anterior chest which had been present for two 
months.  

Upon testing, the Veteran achieved a work level of 6.3 metabolic 
equivalents (METS), with a resting heart rate of 50 beats per 
minute and a maximum heart rate of 106 beats per minute.  This 
represented only 70 percent of his maximum age-predicted heart 
rate, and the test had to be stopped prematurely due to chest 
pain.  The attending physician indicated that there was too much 
artifact due to the Veteran's Parkinson's disease to determine 
whether there were any S-T changes.  

At his December 2008 Board videoconference hearing, the Veteran 
testified that he first received regular treatment for his 
current heart condition in 1991.  However, he also alleged a 
continuity of heart symptomatology since service.  For instance, 
he testified that he had a number of cardiology stress tests 
conducted between 1956 and 1991.  He further testified that he 
was diagnosed with a heart murmur as early as 1971, and that his 
employment with the Baltimore Mass Transit Authority was 
terminated in 1973 due to his heart problems.  He also indicated 
that he was prescribed digitalis, a drug that strengthens the 
contraction of the heart muscle, slows the heart rate and helps 
eliminate fluid from body tissues, for a short time in the 1980s.  
However, the Veteran conceded that no physician ever related his 
current heart condition to the rheumatic fever diagnosed in 
service.  

The Board observes that no VA examination was conducted.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.



Here, as discussed above, the Veteran's service treatment records 
indicate that on May 2, 1956, he was admitted to the Unites 
States Naval Hospital in Bainbridge, Maryland, with a diagnosis 
of rheumatic fever.  Post-service treatment records show 
diagnosis of a grade I systolic ejection murmur in September 
2007.  

In addition, the Veteran's lay testimony can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Thus, the Board determines that there is evidence of an 
in-service diagnosis and a current disability that could be 
related to that in-service diagnosis so as to require that a VA 
examination be conducted.  38 C.F.R. § 3.159; see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, since its last 
remand, the Courts have issued a number of decisions emphasizing 
the low threshold for triggering VA's duty to get an examination.  
See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (evidence 
that a disability may be related to service need not be 
competent); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), 
(the Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis); .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should obtain any treatment records 
dated from December 2008 to the present from 
the Veterans Health Care System of the Ozarks 
in Fayetteville, Arkansas.  


2. The RO should schedule the Veteran for an 
appropriate VA examination in order to 
ascertain the nature and etiology of any 
current cardiac disorder.  The claims file 
should be made available for review, and the 
examination report should reflect that such 
review occurred.  

Upon a review of the record and examination 
of the Veteran, the examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's claimed heart disorder had its 
initial onset during or as a result of his 
military service.  The examiner is asked to 
make specific reference to the May 1956 
diagnosis of rheumatic fever along with the 
amended diagnosis of cellulitis without 
lymphangitis, the September 2007 diagnosis of 
grade I systolic ejection murmur, as well as 
the Veteran's December 2008 testimony in 
which he reported suffering from a cardiac 
symptomatology since service.

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

3.	After completing the above actions and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated.  The Veteran and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



